DETAILED ACTION
The following is a final office action in response to applicant’s amendment/remarks filed on 09/23/2022 for response of the office action mailed on 06/30/2021.  Independent claims 1, 15 and 29-30 are amended.  Dependent claims 4, 6, 18 and 20 were previously cancelled.  Therefore, claims 1-3, 5, 7-17, 19 and  21-30 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Objections
Claims 3 and 19 are objected to because of the following informalities: 
Claim 3 in line 2, replace “sending RRC release signaling”  with   “sending, to the network entity, RRC release signaling”, for clarity, similar to dependent claim 5.
Claim 19 in line 3, replace “send, to a network entity”  with   “send, to the network entity”.

      Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,  8-9, 12, 15, 17, 22-23, 26 and 29-30  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy et al. (2019/0254104),  Gurumoorthy104 hereinafter, in view of Fujishiro et al. (2022/0086945), Fujishiro945 hereinafter.

Re. Claims 1 and  15, Gurumoorthy104 teaches a method of wireless communication performed by  a user equipment (UE) (Fig.3/Fig.5-11 & ¶0006 - methods for performing implicit radio resource control state transitions in a cellular communication system) and an apparatus (Fig. 3) for wireless communication (Fig.5-11), comprising: a memory (Fig. 3, 306); and at least one processor (Fig. 3, 302) coupled to the memory and configured to: send, to the network entity, an RRC state preference indication that indicates the preference between  the transition to the RRC inactive state or to  the RRC idle state from an RRC connected state when an RRC connection is released (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive…….the wireless device may provide assistance information to the cellular base station to assist in determination of the target RRC state (i.e., whether to be RRC idle or to be RRC inactive) for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information); and receive, from the network entity, an RRC release message releasing the RRC connection, the RRC release message indicating whether the UE is to transition from the RRC connected state to the RRC inactive state or from the RRC connected state to the RRC idle state based on the RRC state preference indication (Fig.5-11 & ¶0082 - The cellular base station may determine a target RRC state for the wireless device to transition to when released from the RRC connected state and/or a data inactivity timer length for the wireless device to be used for implicit RRC state transitions, e.g., based at least in part on the information provided by the wireless device. In other words, the cellular base station may take into consideration any or all of a preferred target RRC state indicated by the wireless device, a preferred data inactivity timer length indicated by the wireless device, and/or any of various types of assistance information. Fig.5-11 & ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122) . That is, based on the indication from the base station as indicated in the RRCConnectionRelease message, UE either transition (or move) to inactive state (1116) or idle state (1122) from RRC connected state as disclosed in ¶0080-¶0083, ¶0089 & ¶0123  along with Fig. 11).
Yet, Gurumoorthy104  does not expressly teach receive, from a network entity, a configuration that configures the UE to determine a preference between a transition to a radio resource control (RRC) inactive state or to an RRC idle state;
However, in the analogous art, Fujishiro945  explicitly discloses receive, from a network entity, a configuration that configures the UE to determine a preference between a transition to a radio resource control (RRC) inactive state or to an RRC idle state (Fig. 7 & ¶0069 - In step S102, the gNB 200 transmits, to the UE 100, an RRC release message with a condition for releasing or suspending the RRC connection of the UE 100 (hereinafter referred to as a “predetermined condition”). Such a conditional RRC release message may be an RRC release message including condition information specifying the predetermined condition. The conditional RRC release message can be a new RRC release message having a different format from the general RRC release message. Fig. 7 & ¶0070 - when the UE 100 receives the conditional RRC release message, the UE 100 leaves the transition to the RRC idle mode or RRC inactive mode pending, and maintains the RRC connected mode until the predetermined condition is met. Fig. 7 & ¶0071 -  The predetermined condition may be configured for the UE 100 as configuration information (information element) in the RRC release message. Fig. 7 & ¶0072 - In a case where the gNB 200 determines to make the UE 100 transition to the RRC inactive mode, the gNB 200 includes configuration information for the RRC inactive mode (SuspendConfig) in the RRC release message. On the other hand, in a case where the gNB 200 determines to make the UE 100 transition to the RRC idle mode, the gNB 200 does not include SuspendConfig in the RRC release message.);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system, because it provides an effective mechanism for the user equipment for the transitioning from an RRC connected mode to an RRC idle mode or an RRC inactive mode in order to reduce power consumption of the user equipment. (¶0004-¶0006, Fujishiro945)

Re. Claim   17, Gurumoorthy104 and Fujishiro945  teach claim 15.
Gurumoorthy104 further teaches wherein the at least one processor (Fig. 3, 302)) further configured to: transition, based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state. (Fig.5-11 & ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122) . That is, based on the indication from the base station as indicated in the RRCConnectionRelease message, UE either transition (or move) to inactive state (1116) or idle state (1122) from RRC connected state as disclosed in ¶0080-¶0083, ¶0089 & ¶0123  along with Fig. 11)

Re. Claims 8 and  22, Gurumoorthy104 and Fujishiro945 teach claims 1 and 15.
Gurumoorthy104 further teaches wherein the RRC state preference indication is sent in a UE assistance information (UAI) message. (Fig.5-11 & ¶0080 - wireless device may provide assistance information (i.e., UE assistance information message) to the cellular base station to assist in determination of the target RRC state for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information).

Re. Claims 9 and  23, Gurumoorthy104 and Fujishiro945 teach claims 8 and 22.
Gurumoorthy104 further teaches wherein the RRC state preference  indication comprises RRC idle or RRC inactive. (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive).

Re. Claims 12 and  26, Gurumoorthy104 and Fujishiro945  teach claims 1 and 15.
Yet, Gurumoorthy104 does not expressly teach wherein the RRC state preference indication is sent as a buffer status report (BSR).
However, in the analogous art, Fujishiro945 explicitly discloses wherein the RRC state preference indication is sent as a buffer status report (BSR). (Fig. 6 & ¶0061 - In step S4, the UE 100 may transmit, to the gNB 200, a Release Assistance Indicator (RAI) which is an indicator indicating that data to be transmitted to the gNB 200 will not occur in the near future. The RAI may be a buffer status report indicating that a buffer size value is zero. Fig. 6 & ¶0062 - In a case where the gNB 200 determines to make the UE 100 transition to the RRC inactive mode, the gNB 200 includes configuration information for the RRC inactive mode (SuspendConfig) in the RRC release message….. On the other hand, in a case where the gNB 200 determines to make the UE 100 transition to the RRC idle mode, the gNB 200 does not include SuspendConfig in the RRC release message.  Here, RAI is interpreted as RRC state preference indication by a terminal to a network & the RRC state preference indication (i.e., RAI) with the buffer size field indicating a zero uplink transmission is sent as a buffer status report (BSR) as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system, because it provides an effective mechanism for the user equipment for the transitioning from an RRC connected mode to an RRC idle mode or an RRC inactive mode in order to reduce power consumption of the user equipment. (¶0004-¶0006, Fujishiro945)

Re. Claims 29 and 30, Gurumoorthy104 teaches  method of wireless communication at a base station (Fig.4-11 & ¶0006 - methods for performing implicit radio resource control state transitions in a cellular communication system) and an apparatus (Fig. 4) for wireless communication (Fig.5-11) at a base station (Fig. 4), comprising: a memory (Fig. 4, 460); and at least one processor (Fig. 4, 404) coupled to the memory and configured to:  receive, from the UE, an RRC state preference indication that indicates  the preference between the  transition to  the RRC inactive state or to the RRC idle state from an RRC connected state when an RRC connection is released; (Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive…….the wireless device may provide assistance information to the cellular base station to assist in determination of the target RRC state for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information); and send, to the UE,  an RRC release message to release the UE from the RRC connected state to one of the RRC inactive state or the RRC idle state based on the RRC state preference indication.
(Fig.5-11 & ¶0080 - wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive. ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. …. target RRC state determined by the cellular base station may be the same as the preferred target RRC state indicated by the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114, the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122)).
Yet,  Gurumoorthy104  does not expressly teach  send, to a user equipment (UE), a configuration that configures the UE to determine a preference between a transition to a radio resource control (RRC) inactive state or to an RRC idle state;
However, in the analogous art, Fujishiro945 explicitly discloses explicitly discloses  send, to a user equipment (UE), a configuration that configures the UE to determine a preference between a transition to a radio resource control (RRC) inactive state or to an RRC idle state(Fig. 7 & ¶0069 - In step S102, the gNB 200 transmits, to the UE 100, an RRC release message with a condition for releasing or suspending the RRC connection of the UE 100 (hereinafter referred to as a “predetermined condition”). Such a conditional RRC release message may be an RRC release message including condition information specifying the predetermined condition. The conditional RRC release message can be a new RRC release message having a different format from the general RRC release message. Fig. 7 & ¶0070 - when the UE 100 receives the conditional RRC release message, the UE 100 leaves the transition to the RRC idle mode or RRC inactive mode pending, and maintains the RRC connected mode until the predetermined condition is met. Fig. 7 & ¶0071 -  The predetermined condition may be configured for the UE 100 as configuration information (information element) in the RRC release message. Fig. 7 & ¶0072 - In a case where the gNB 200 determines to make the UE 100 transition to the RRC inactive mode, the gNB 200 includes configuration information for the RRC inactive mode (SuspendConfig) in the RRC release message. On the other hand, in a case where the gNB 200 determines to make the UE 100 transition to the RRC idle mode, the gNB 200 does not include SuspendConfig in the RRC release message.);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system to include Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system, because it provides an effective mechanism for the user equipment for the transitioning from an RRC connected mode to an RRC idle mode or an RRC inactive mode in order to reduce power consumption of the user equipment. (¶0004-¶0006, Fujishiro945)

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy104, in view of Fujishiro945 , in view of  Koc et al. (2017/0013557), Koc hereinafter.

Re. Claims 2 and  16, Gurumoorthy104 and Fujishiro945  teach claims 1 and 15.
Gurumoorthy104 further teaches wherein the RRC state preference indication is based on the uplink traffic statistics. (¶0009 - a wireless device to negotiate to determine a preferred discontinuous reception cycle length for use by the wireless device in the RRC inactive state, e.g., that may potentially be different than a discontinuous reception cycle length configured for use by the wireless device in the RRC idle state. ¶0076 - for a wireless device to indicate to which RRC state it would prefer to transition after a RRC connection is released, e.g., based on its device type, current service pattern,… uplink and/or downlink buffer status. ….negotiate how long a period of data inactivity to require before each side proceeds with the implicit RRC connection release. ¶0080 - The preference may be selected (i.e., determined)  by the wireless device may be based on any of various considerations, e.g., service pattern (e.g., short/long data session, periodic data, etc.). ¶0084 - The cellular base station and the wireless device may each initiate a data inactivity timer having the negotiated data inactivity timer length.  The data inactivity timers may be used by the cellular base station and the wireless device to separately track whether and when to implicitly release the RRC connection.  On each occasion of data activity (e.g., uplink activity, downlink activity) between the wireless device and the cellular base station, each of the cellular base station and the wireless device may restart their data inactivity timers for the wireless device).
Yet,  Gurumoorthy104 and Fujishiro945  do not expressly teach  monitoring uplink traffic statistics.
However, in the analogous art, Koc explicitly discloses  monitoring uplink traffic statistics. (Fig. 1-9 & ¶0029 - UE 100 is configured to communicate traffic type characteristics. .. packet IAT is one of several ways available to the UE to determine (BRI: monitor) whether UL traffic is background traffic or active traffic.  For example, the UE 100 may perform packet IAT measurements for use in internal calculations or processing.  If the measured packet IAT is relatively short (e.g., one or two seconds or less), then the UE 100 may determine that the UL traffic is active traffic.  If, however, the measured packet IAT is relatively long (e.g., multiple seconds, tens of seconds, or minutes), then the UE 100 may determine that the UL traffic is background traffic).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system to include Koc’s invention of a system and a method for enhanced user equipment assistance information in a wireless communication system, because it enables user equipment (UE) having control over certain functions and processes  which would prolong the UE's battery, in turns, would enable in achieving better performance (e.g., in terms of latency) for applications running on the UE.  (¶0002-¶0004,  Koc)

Claims 3, 5 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy104, in view of Fujishiro945 , in view of Sun et al. (2020/0374968), Sun hereinafter.

Re. Claim 3,  Gurumoorthy104 and Fujishiro945  teach claim 1.
Gurumoorthy104 further teaches transitioning , based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state (Fig.5-11 & ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122) . That is, based on the indication from the base station as indicated in the RRCConnectionRelease message, UE either transition (or move) to inactive state (1116) or idle state (1122) from RRC connected state as disclosed in ¶0080-¶0083, ¶0089 & ¶0123  along with Fig. 11).
Yet,  Gurumoorthy104 and Fujishiro945  do not expressly teach sending RRC release signaling indicating a request to release the RRC connection based on the RRC state preference indication, wherein the RRC release signaling is sent prior to receiving the RRC release message and is sent separately from the RRC state preference indication;
However, in the analogous art, Sun  explicitly discloses sending RRC release signaling indicating a request to release the RRC connection based on the RRC state preference indication, wherein the RRC release signaling is sent prior to receiving the RRC release message and is sent separately from the RRC state preference indication; (Fig. 2 & ¶0066 - S210 - a communications apparatus sends indication information (Here, indication information as  carried on an uplink message <includes a field to carry the indication, see ¶0067>, prefers to enter an RRC inactive state, in order to reduce energy consumption further along with network resource consumption <see ¶0004-¶0007 & ¶0070>, is interpreted as RRC state preference indication) to the network device, where the indication information is used to indicate that the communications apparatus requests to enter an RRC inactive state. Fig. 3 & ¶0075 - the indication information is carried in an RRC air interface message.  Fig. 3 & ¶0076 - S33. After completing the data transmission, the terminal device detects that there is no data to be transmitted currently, and sends an RRC air interface message (Here, indication information as carried in RRC air interface message  < as UE detects, in real time,  no data to be transmitted >, prefers to enter an RRC inactive state, in order to reduce energy consumption further along with network resource consumption <see ¶0004-¶0007 & ¶0077>, is interpreted as RRC release signaling) to the access network device, where the RRC air interface message carries indication information, and the indication information is used to indicate that the terminal device requests to enter the RRC inactive state. S34. After receiving the RRC air interface message, the access network device sends an RRC connection release message to the terminal device, where the RRC connection release message is used to indicate the terminal device to enter the RRC inactive state. Clearly, S210 (where indication information is sent in uplink message, even before the UE completes a registration process of an RRC connected state and a RRC connection release is sent by the network once the registration process is completed as shown in Fig. 2) , interpreted as RRC state preference indication , is separate from S33 (where indication information is sent in RRC air interface message, after RRC connection establishment/network registration process is done and only, when the UE detects, in real time,  no data to be transmitted, interpreted as RRC release signaling and the  RRC air interface message/RRC Release signaling is sent prior to receiving RRC connection release message S34 from the network device as shown in Fig. 3)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system to include Sun’s invention of a system and a method for switching radio resource control RRC state , because it provides an effective mechanism in reducing power consumption of a terminal-side communications apparatus and reduce network resource consumption. (¶0007, Sun)

Re. Claims 5 and  19, Gurumoorthy104 and Fujishiro945  teach claims 1 and 15.
Gurumoorthy104 teaches transition, based on the received RRC release message, from the RRC connected state to one of the RRC inactive state or the RRC idle state (Fig.5-11 & ¶0083 - The cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device. ¶0089 - wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. Fig. 11 & ¶0123 - in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122) . That is, based on the indication from the base station as indicated in the RRCConnectionRelease message, UE either transition (or move) to inactive state (1116) or idle state (1122) from RRC connected state as disclosed in ¶0080-¶0083, ¶0089 & ¶0123  along with Fig. 11).

Yet,  Gurumoorthy104 and Fujishiro945  do not expressly teach send, to a network entity, RRC release signaling indicating a request to release the RRC connection based on the RRC state preference indication, wherein the RRC release signaling is sent prior to receiving a RRC release message from the network entity and is sent separately from the RRC state preference indication; receive, in response to the RRC release signaling, the RRC release message releasing the RRC connection, the RRC release message being based on the sent RRC state preference indication;
However, in the analogous art, Sun  explicitly discloses send, to a network entity, RRC release signaling indicating a request to release the RRC connection based on the RRC state preference indication, wherein the RRC release signaling is sent prior to receiving a RRC release message from the network entity and is sent separately from the RRC state preference indication (Fig. 2 & ¶0066 - S210 - a communications apparatus sends indication information (Here, indication information as  carried on an uplink message <includes a field to carry the indication, see ¶0067>, prefers to enter an RRC inactive state, in order to reduce energy consumption further along with network resource consumption <see ¶0004-¶0007 & ¶0070>, is interpreted as RRC state preference indication) to the network device, where the indication information is used to indicate that the communications apparatus requests to enter an RRC inactive state. Fig. 3 & ¶0075 - the indication information is carried in an RRC air interface message.  Fig. 3 & ¶0076 - S33. After completing the data transmission, the terminal device detects that there is no data to be transmitted currently, and sends an RRC air interface message (Here, indication information as carried in RRC air interface message  < as UE detects, in real time,  no data to be transmitted >, prefers to enter an RRC inactive state, in order to reduce energy consumption further along with network resource consumption <see ¶0004-¶0007 & ¶0077>, is interpreted as RRC release signaling) to the access network device, where the RRC air interface message carries indication information, and the indication information is used to indicate that the terminal device requests to enter the RRC inactive state. S34. After receiving the RRC air interface message, the access network device sends an RRC connection release message to the terminal device, where the RRC connection release message is used to indicate the terminal device to enter the RRC inactive state. Clearly, S210 (where indication information is sent in uplink message, even before the UE completes a registration process of an RRC connected state and a RRC connection release is sent by the network once the registration process is completed as shown in Fig. 2) , interpreted as RRC state preference indication , is separate from S33 (where indication information is sent in RRC air interface message, after RRC connection establishment/network registration process is done and only, when the UE detects, in real time,  no data to be transmitted, interpreted as RRC release signaling and the  RRC air interface message/RRC Release signaling is sent prior to receiving RRC connection release message S34 from the network device as shown in Fig. 3); receive, in response to the RRC release signaling, the RRC release message releasing the RRC connection, the RRC release message being based on the sent RRC state preference indication (Fig. 3 & ¶0075 - the indication information is carried in an RRC air interface message.  Fig. 3 & ¶0076 - S33. After completing the data transmission, the terminal device detects that there is no data to be transmitted currently, and sends an RRC air interface message (Here, indication information as carried in RRC air interface message  < as UE detects, in real time,  no data to be transmitted >, prefers to enter an RRC inactive state, in order to reduce energy consumption further along with network resource consumption <see ¶0004-¶0007 & ¶0077>, is interpreted as RRC release signaling) to the access network device, where the RRC air interface message carries indication information, and the indication information is used to indicate that the terminal device requests to enter the RRC inactive state. S34. After receiving the RRC air interface message, the access network device sends an RRC connection release message to the terminal device, where the RRC connection release message is used to indicate the terminal device to enter the RRC inactive state);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system to include Sun’s invention of a system and a method for switching radio resource control RRC state , because it provides an effective mechanism in reducing power consumption of a terminal-side communications apparatus and reduce network resource consumption. (¶0007, Sun)












Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy104, in view of Fujishiro945, in view of Sun, further in view of  Sha et al. (2020/0187291), Sha hereinafter.

Re. Claims 7 and 21, Gurumoorthy104,  Fujishiro945   and Sun  teach claims 5 and 19.
Yet, Gurumoorthy104,  Fujishiro945   and Sun do not expressly teach wherein the RRC release signaling is sent as a buffer status report (BSR).
However, in the analogous art, Sha explicitly discloses wherein the RRC release signaling is sent as a buffer status report (BSR). (Fig. 10 & ¶0176 - In step 1001, a UE, which has RRC connection auto-release capability, pre-reports RRC connection capability information of the UE to an eNodeB. Fig. 10 & ¶0177 - In step 1002, when the UE which has RRC connection auto-release capability completes data transmission and has no data transmission requirement, the UE sends the BSR=0 indication to the eNodeB and the UE and the eNodeB start RRC connection release. Here, RRC connection auto-release capability information sent by the UE with BSR = 0 indicated (i.e., no data transmission), is interpreted as RRC release signaling as a buffer status report (BSR)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system and Sun’s invention of a system and a method for switching radio resource control RRC state to include Sha’s invention of a system and a method for  releasing radio resource control connection, because it provides an effective mechanism in reducing power consumption in the process of releasing RRC connection with the current standard, in turns,  improves energy savings for M2M (Machine-to-machine) UE. (¶0004-¶0005, Sha)
Claims 10-11 and 24-25  are rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy104, in view of Fujishiro945, in view of  Sharma et al. (2018/0103460), Sharma hereinafter.

Re. Claims 10 and  24,  Gurumoorthy104 and  Fujishiro945 teach claims 8 and 22.
Yet, Gurumoorthy104 and Fujishiro945 do not expressly teach wherein the UAI message is sent subject to a prohibit timer.
However, in the analogous art, Sharma explicitly discloses wherein the UAI message is sent subject to a prohibit timer. (Fig. 4B & ¶0123 - The BS 200 controls the UE assistance information reporting through the RRC message by configuring few parameters like: Timer T3xx/prohibit timer: This timer can be configured in any RRC message by the BS 200. ¶0124 - The prohibit timer is required to restrict frequent transmission of the UE assistance information to the BS 200).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system to include Sharma’s invention of a method and a system and a method for controlling triggering of UE Assistance Information, because it provides a mechanism in controlling frequent use of  UE Assistance Information in vehicle-to-anything communication system, thereby, controls signaling overhead in the network. (¶0122, Sharma)



Re. Claims 11 and  25, Gurumoorthy104 and Fujishiro945 teach claims 1 and 15.
Yet,  Gurumoorthy104 and Fujishiro945 do not expressly teach wherein the RRC state preference indication is sent in a media access control (MAC) control element (CE).
However, in the analogous art, Sharma explicitly discloses wherein the RRC state preference indication is sent in a media access control (MAC) control element (CE). (¶0022 - a method and apparatus 
to indicate the UE assistance information through new Medium Access Control (MAC) Control Element (MAC CE). Fig. 4B & ¶0136 - indicating the UE assistance information to the BS 200 is via the MAC control element) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system to include Sharma’s invention of a method and a system and a method for controlling triggering of UE Assistance Information, because it provides a mechanism in controlling frequent use of UE Assistance Information in vehicle-to-anything communication system, thereby, controls signaling overhead in the network. (¶0122, Sharma)


 

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over  Gurumoorthy104 , in view of Fujishiro945, further in view of  Fujishiro et al. (2020/0187245), Fujishiro245 hereinafter.

Re. Claim 14, Gurumoorthy104, Fujishiro945  and Fujishiro245 teach claim 12.
Yet, Gurumoorthy104 and Fujishiro945 do not expressly teach  wherein the RRC state preference indication is indicated in a field of the BSR.
However, in the analogous art, Fujishiro245 explicitly discloses wherein the RRC state preference indication is indicated in a field of the BSR. (Fig. 16-17 & ¶0227 - The MAC CE constituting the BSR includes a buffer size field for storing a value (index) indicating the amount of data available for the uplink transmission.  The UE 100 includes, in the buffer size field, the value indicating that the amount of data available for the uplink transmission is zero (similar to instant application, at least in ¶0071, where it is recited, “BSR may comprise a zero-byte BSR, wherein the UE sends the zero-byte BSR to the base station, such that upon receipt of the zero-byte BSR, the base station may transition the UE to the preferred RRC state.“) as the information indicating that the UE 100 does not need to transition to the connected mode.  Such a BSR may be referred to as release assistance information/indication (RAI). Here, RAI is interpreted as RRC state preference indication by a terminal to a network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Gurumoorthy104’s invention of a system and a method for performing implicit radio resource control state transitions in a cellular communication system and Fujishiro945’s invention of a communication control method for transitioning from a connected mode for a user equipment in a wireless communication system to include Fujishiro245’s invention of a communication control method for transitioning to connected mode in a wireless communication system, because it provides a faster mechanism in moving user device from connected mode to idle mode as soon as data transmission in completed by the user device, helps reducing power consumption of the user device. (¶0002/¶0464, Fujishiro245).









Allowable Subject Matter
Claims  13 and 27-28  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 13 – generating one of a short BSR or a long BSR based on whether the RRC state preference indication is RRC inactive or RRC idle, wherein the RRC state preference indication is indicated in the BSR through sending one of the short BSR or a long BSR.
Claim 27 - generate one of a short BSR or a long BSR based on whether the RRC state preference indication is RRC inactive or RRC idle, wherein the RRC state preference indication is indicated in the BSR through sending one of the short BSR or a long BSR.
Claim 28 - depends on claim 27.








Response to Arguments
Earlier claim objections have been withdrawn following amended claim languages as submitted on 09/23/2022. But a new set of claim objections are issued with the amended claim languages as submitted on 09/23/2022.

Applicant's arguments filed on 09/23/2022 for §103 have been fully considered but they are not persuasive.

Regarding remarks in pages 10-12 for independent claims 1 and 15, applicant argues that  Gurumoorthy104  fails to teach, “send, to the network entity, an RRC state preference indication that indicates the preference between  the transition to the RRC inactive state or to  the RRC idle state from an RRC connected state when an RRC connection is released”. Examiner  respectfully disagrees with the applicant. Gurumoorthy104 discloses that wireless device may indicate a preferred target RRC state to which to transition when released from the RRC connected state. …the wireless device may indicate a preference for the target RRC state to be RRC idle, or to be RRC inactive…….the wireless device may provide assistance information to the cellular base station to assist in determination of the target RRC state (i.e., whether to be RRC idle or to be RRC inactive) for the wireless device, which may include information regarding any such parameters for the wireless device among various other possible types of information. See ¶0080 along with Fig. 5-11.
Applicant further asserts that Gurumoorthy104  fails to teach, “receive, from the network entity, an RRC release message releasing the RRC connection, the RRC release message indicating whether the UE is to transition from the RRC connected state to the RRC inactive state or from the RRC connected state to the RRC idle state based on the RRC state preference indication “. Examiner  respectfully disagrees with the applicant. Gurumoorthy104 discloses that cellular base station may determine a target RRC state for the wireless device to transition to when released from the RRC connected state and/or a data inactivity timer length for the wireless device to be used for implicit RRC state transitions, e.g., based at least in part on the information provided by the wireless device. In other words, the cellular base station may take into consideration any or all of a preferred target RRC state indicated by the wireless device, a preferred data inactivity timer length indicated by the wireless device, and/or any of various types of assistance information. See ¶0082 along with Fig. 5-11. Gurumoorthy104  further discloses that cellular base station may indicate the determined target RRC state and/or data inactivity timer length to the wireless device……. wireless device to be released from the RRC connected state to the target RRC state based at least in part on an explicit RRC connection release indication received from the cellular base station. See ¶0083 & ¶0089 along with Fig. 5-11. In line with the aforesaid disclosures, Gurumoorthy104 discloses in ¶0123 along with Fig. 11, for example, “in 1114,the network may transmit a RRCConnectionRelease message with a state indicator equal to inactive, in which case the UE may transition to the RRC inactive state (1116). …  in 1120, the network may transmit a RRCConnectionRelease message with a state indicator equal to idle, in which case the UE may transition to the RRC idle state (1122)“. That is, based on the indication from the base station as indicated in the RRCConnectionRelease message, UE either transition (or move) to inactive state (1116) or idle state (1122) from RRC connected state as disclosed in ¶0080-¶0083, ¶0089 & ¶0123  along with Fig. 11, quite contrary applicant’s remarks at least in page 11 of remarks as submitted on 09/23/2022.
Applicant further proclaims that Gurumoorthy104  fails to teach, “receive, from a network entity, a configuration that configures the UE to determine a preference between a transition to a radio resource control (RRC) inactive state or to an RRC idle state“. Examiner agrees, however, in the analogous art, Fujishiro et al. (2022/0086945), a new reference, discloses the limitation as mentioned in §103 rejection.


For these reasons, it is maintained that independent claims 1 and 15  are  unpatentable over Gurumoorthy104, in view of Fujishiro945 (2022/0086945 [Wingdings font/0xF3] a new reference).
For similar reasons, it is maintained that independent claims 29 and 30   are  unpatentable over Gurumoorthy104, in view of Fujishiro945 (2022/0086945 [Wingdings font/0xF3] a new reference).
As all other dependent claims depend either directly or indirectly from the independent claims 1 and 15,  similar rationale also applies to all respective dependent claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467